Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pigg (WO2009/081134).
	Regarding claim 1, Pigg teaches the use of a PU semipermeable film as a backing sheet (pg. 3, line 11 through pg. 4, line 15) with a silicone adhesive applied thereto (pg. 5, lines 11-30) and an absorbent island bound to the silicone adhesive (pg. 6, lines 22-31).  Further it is noted that stating that the silicon adhesive is “printed” is a process limitations which defines the current claim as a product-by-process claim. .  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The prior art silicone adhesive is as capable of being printed on as the adhesive of the current application.
	Regarding claims 3-5, although it is not clearly defined what an “open network” of adhesive comprises in the current application, broadly stated an open network would appear to be one that includes gaps in coverage are wherein no adhesive is deposited.  This is also present in the prior art wherein adhesive can be applied only the material for the apertured layer which is in a grid pattern (pg. 7, line 31 through pg. 8, line 4 and Fig. 3).

	Claims 13-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pigg (WO2009/081134).
	Regarding claim 13-14 and 19, Pigg teaches the use of a PU semipermeable film as a backing sheet (pg. 3, line 11 through pg. 4, line 15) with a silicone adhesive applied thereto (pg. 5, lines 11-30) and an absorbent island bound to the silicone adhesive (pg. 6, lines 22-31).  Further it is noted that stating that the silicon adhesive is “printed” is a process limitations which defines the current claim as a product-by-process claim. .  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The prior art silicone adhesive is as capable of being printed on as the adhesive of the current application. Further the side of the PU backing with adhesive thereon is intended for application to a patient (Fig. 1).
	Regarding claim 15, Fig. 2 shows squares of that have central locations wherein as described above in the rejection of claim 3, may not have adhesive present.
	Regarding claim 16-17, at least some adhesive extends outwardly from the central location as described above as relates to the pattern in which adhesive is applied.
	Regarding claim 18, based on the size of the dressing of the prior art (pg. 7, lines 16-19) and the pattern in which the adhesive is provided as previously discussed, the prior art of Pigg can meet the limitations of the current claim.
	Regarding claim 20, Fig. 1 further shows a cover sheet with folded tabs employed as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pigg (WO2009/081134).
Regarding claim 6-8 and 12, Pigg teaches the use of a PU semipermeable film as a backing sheet (pg. 3, line 11 through pg. 4, line 15) with a silicone adhesive applied thereto (pg. 5, lines 11-30) and an absorbent island bound to the silicone adhesive (pg. 6, lines 22-31).  Further it is noted that stating that the silicon adhesive is “printed” is a process limitations which defines the current claim as a product-by-process claim. .  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The prior art silicone adhesive is as capable of being printed on as the adhesive of the current application. Pigg fails to teach wherein the adhesive pattern is in the shape/pattern claimed.  However, the Court has long held that in the absence of criticality of a newly provided prior art shape for an item, a newly provided shape for a previously provided item is considered unpatentable over the prior art shape for the same object. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 9 and 11, based on the size of the dressing of the prior art (pg. 7, lines 16-18) and the manner in which the adhesive is provided above, the prior art teaches forming at least a silicone adhesive structure meeting the limitations of the current claims.
Regarding claim 10, Pigg further teaches application amounts of adhesive meeting the limitations of the current claims (pg. 5, lines 12-30).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pigg (WO2009/081134) as applied to claims 1 and 3-5 above and further in view of Brassington et al. (US4838253).
Regarding claim 2, the teachings of Pigg are as shown above. Pigg fails to teach wherein the absorbent portion of the wound dressing is a polyurethane foam.  However, Brassington teaches that it is known in the field of wound dressing manufacture to employ polyurethane foams as the absorbent pad (col. 5, lines 57-62). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to us the polyurethane foam absorbent material of Brassington as the absorbent material of Pigg as a use of a known absorbent material applied to a similar wound dressing in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Response to Arguments
	With regards to claim 1, the applicants’ arguments revolve around the concept of that the prior art fails to teach a “pattern” of silicone adhesive.  The cited portion of the prior art teaches both a uniform deposition of silicone as well as a deposition using “profiled rollers to provide the adhesive free apertures of the invention”. Reasonably, a uniform deposition is a repeated pattern, repeated to the extent that the coating is uniform in nature and reasonably excluding deposition in apertured areas provide a coating wherein the pattern would be the persistent lack of coating on apertured areas.  Further the applicant does not reasonably define a pattern to be outside of the regular use of the word in the art.  Therefore, the claims limitation was reasonably met by the examiner.  
	With regards to claim 6, the applicant argues that islands of silicone were not provided in the prior art.  However, the examiner acknowledged this but also asserted that this would be considered a change in shape of the prior art pattern and the applicant does not reasonably argue against this or show the criticality requested by the examiner.  The applicant merely argues that the examiner relied upon case low without a factual analysis.  However, the examiner did define the facts of what was shown in the prior art and what was deficient in the prior art.  Therefore, case law alone was not relied upon and a factual analysis was done.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717